Citation Nr: 0525336	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-32 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
August 1974.  He died in December 2001.  The appellant is the 
veteran's surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to service 
connection for the cause of the veteran's death.

The appellant testified at a Board hearing held at the RO in 
March 2005.  A transcript (T) of the hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  The certified immediate cause of the veteran's death in 
December 2001 was sudden cardiac death; there was no disease 
or disability recorded as another significant condition 
contributing to death.

2.  Service connection had not been granted for any 
disability during the veteran's lifetime, and the competent 
medical evidence does not show hypertension being initially 
reported until many years after military service.

3.  The record does not contain probative and competent 
medical evidence to establish that any disability that caused 
or contributed to the veteran's death had its onset in 
military service or was associated with military service on 
any basis.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death, sudden cardiac death, 
was not the result of disability incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA is applicable to this appeal because the appellant's 
claim was received after November 9, 2000, the effective 
date of the new law.  See, e.g., Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the RO sent a VCAA notice letter in 
March 2002 and the rating decision in February 2003 explained 
the basis for denial.  The May 2003 statement of the case 
(SOC) included applicable reasoning and law and regulations.  
The SOC set forth the text of the VCAA regulations.  The 
supplemental statements of the case (SSOCs) in July 2003 and 
April 2004 included applicable reasoning and law and 
regulations.

The March 2002 letter informed the appellant of the 
provisions of the VCAA and explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letter advised the appellant that private or VA medical 
records would be obtained if the names and addresses of all 
sources of treatment and the approximate dates of treatment 
were provided.  The letter explained that VA would help 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the appellant 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the law.  The 
appellant's response identified pertinent information.   

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the formal VCAA notice does comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
the VCAA notice letter in October 2003 did contain language 
that invited the veteran to submit evidence she felt would 
support this claim and listed numerous examples of 
information sources.  Thus the Board finds that the appellant 
did have actual notice of the obligation to submit all 
relevant evidence to VA.  In the context of the entire 
record, the content requirements for a VCAA notice have been 
amply satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified records and through testimony and information she 
provided after the Board hearing indicated that no records of 
the veteran's early post service medical treatment could be 
located.  She was given 60 days to obtain information and the 
presiding Veterans Law Judge suggested the actions that might 
be helpful (T 27-28, 31).   Medical records have been added 
to the record but they date from no earlier than the mid 
1980's.  The service medical records appeared complete.  As 
will be discussed below, there is no need for VA to obtain a 
medical opinion to fulfill the duty to assist. 

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (2004).  

Service connection may be established for disability that is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, such as cardiovascular disease including 
hypertension, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999), as applicable to claims of 
service connection for cause of death, see, e.g., Lathan v. 
Brown, 7 Vet. App. 359 (1996).  

The appellant's principal contention, that the veteran had 
problems with his blood pressure during military service in 
connection with a weight reduction program and that the 
disability was treated soon after service (T 4, 10-11, 14) is 
not supported with competent medical evidence.  For example, 
the service medical records showing the veteran's 
participation in a weight reduction program do not mention 
any blood pressure difficulty, or that his blood pressure was 
monitored.  Furthermore, the veteran's separation medical 
examination in August 1974 showed his blood pressure was 
138/86, and the medical history he completed showed no 
history of high or low blood pressure in the past or 
currently.  Although the appellant recalled a private 
physician's treatment soon after service (6, 9-10, 16), no 
record of this treatment was located and the private medical 
records showing a history of hypertension begin in the mid 
1980's.  The statement from WLW, M.D., in July 2005 that the 
appellant obtained confirms what is shown in these records 
with respect to treatment of hypertension.  However, the 
physician's statement that hypertension dated from the "mid 
70's" was undoubtedly based upon information the appellant 
provided.  The information on file indicates that the veteran 
was initially seen at Dr. W's clinic in July 1980.  The time 
period reference "mid 70's" is simply too vague to have 
been based upon a recorded treatment history and alone is 
insufficient to assign the inception of hypertension to 
military service or during the first post service year, or 
warrant further medical opinion.  Self reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).  

Thus, the Board has found there is no competent nexus 
evidence of record.  That such evidence is a necessary 
element to substantiate the claim is well established in the 
case law.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004), 
citing Hickson, supra.  The VCAA duty to assist regarding the 
necessity of a medical examination/opinion does not attach 
where the appellant relates disorders to military service and 
there is no medical opinion relating them to service.  See 
Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).  
Furthermore, there is no underlying cause for the "sudden 
cardiac death" listed in the death certification, although 
the terminal hospitalization report lists cardiopulmonary 
arrest and hypertension in the final impression portion of 
the report.  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  The Board has stated its reasons for not 
according any probative weight to the statement from Dr. W.  
The appellant's assertions regarding the onset of 
hypertension are not probative because this determination 
requires competent medical evidence.  This burden typically 
cannot be met by lay testimony because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  The 
claimant's personal belief, no matter how sincere, 
unsupported by competent medical evidence, cannot form the 
basis of a claim.  Voerth v. West, 13 Vet. App. 117 (1999). 

The benefit of the doubt rule is inapplicable since for 
reasons stated previously there is not an approximate balance 
of competent evidence in the record.  Accordingly, the claim 
of service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


